Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00158-CR

                                      Shanetha C. TATE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10122
                           Honorable Ron Rangel, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we MODIFY the trial court’s judgment
to delete the $1,150.00 fine. We AFFIRM the trial court’s judgment AS MODIFIED.

       SIGNED September 25, 2019.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice